DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,948,925 (Winters et al.).
general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 7, Winters et al. discloses the steering system of claim 1, wherein the steering assembly includes a radially fixed under- gauge peripheral section 52 (see figure 2).
Claims 10-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al. in view of International Publication Number WO 2016/187373 A1 (Haugvaldstad).
As concerns claim 10, Winters et al. discloses a method for steering a drilling assembly while drilling a borehole, comprising: positioning a steering assembly 28 about a drill string 22 and above a drill head 160 that defines a gauge of the borehole, the steering assembly including a body, an under-gauge peripheral section 52 fixed to the body to define a maximum under-gauge, and an over-gauge peripheral section 50 fixed to the body to define a maximum over-gauge; and pointing the under-gauge peripheral section toward a desired direction while rotating the drill head (figure 1), but lacks to expressly disclose a maximum over-gauge that is less than the maximum under-gauge of the under-see figures 8 and 9, the maximum under-gauge is greater than the maximum over-gauge). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the peripheral section in the claimed configuration to suit a particular well or formation parameter as well as decreasing the likelihood of the device sticking in the wellbore as it proceeds downhole.
As concerns claims 11-14, the combination discloses the method of claims 10 and 12, but lacks to explicitly disclose wherein an axial distance between the drill head and the steering assembly is no more than 400, 100 or 10 times an average maximum over-gauge of the over-gauge peripheral section, or wherein the average maximum over-gauge of the over-gauge peripheral section is less than about 10 mm; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed axial distances or the average maximum over-gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 16, Winters et al. discloses a steering assembly for directionally drilling a borehole, the steering assembly 28 comprising: a body configured for disposition about a drill string 22 and above a drill head 160 defining a gauge of the borehole; an under-gauge peripheral section 52 fixed to the body and having a maximum under-gauge; and  20IS14.9539-US-CNT an over-gauge peripheral section 50 fixed to the body and having a maximum over-gauge, but lacks to expressly disclose that the maximum over-gauge is less than the maximum under-gauge of the under-gauge peripheral section; nevertheless Haugvaldstad see figures 8 and 9, the maximum under-gauge is greater than the maximum over-gauge). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to arrange the peripheral section in the claimed configuration to suit a particular well or formation parameter as well as decreasing the likelihood of the device sticking in the wellbore as it proceeds downhole.
As concerns claims 17-18, the combination lacks to expressly disclose the axial distance between the drill head and the steering assembly being no more than about 400 times an average maximum over-gauge from the top surface to the bottom surface, or wherein an average over-gauge of the peripheral section is less than about 10 mm; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed axial distances or the average maximum over-gauge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 20, Winters et al. discloses the steering assembly of claim 16, wherein at least one of the under-gauge peripheral section or the over-gauge peripheral section has a variable outer diameter that extends radially outward relative to the drill string (see figure 2, in as much as the steering assembly is arranged as an eccentric circle).
Claims 4, 6, 8-9, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winters et al., or Winters et al. and Haugvaldstad, and further in view of US 2012/0080235 A1 (Sheppard et al.).
see figure 4A, the bottom surface of the steering assembly and a side cutter 24 are shown). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to define the axial distance as claimed to obtain the predictable result of providing a point of reference for the axial distance, in as much as the axial distance could obviously be define as a distance between any two elements on the steering system.
As concerns claim 6, Sheppard et al. discloses the steering system of claim 1, wherein the steering assembly is configured to remain substantially geostationary with a drill string of the steering system while the drill head rotates (see at least the Abstract)3.
As concerns claim 8, Sheppard et al. discloses the steering system of claim 7, wherein at least one of the under-gauge peripheral section or the over-gauge peripheral section has a constant outer diameter that extends radially outward relative to a drill string of the steering system (see figure 4A).
As concerns claim 9, Sheppard et al. discloses the steering system of claim 1, wherein the steering assembly comprises a plurality of gauge pads and a plurality of junk slots on the steering assembly, such that one or more gauge pads of the over-gauge peripheral section are over-gauge relative to the drill head (figure 3B and figure 5).
As concerns claim 15, Sheppard et al. discloses the method of claim 10, wherein pointing the under-gauge peripheral section toward the desired direction while rotating the drill head comprises: determining a direction in which the drill head is tending to drill; comparing the determined direction with the desired direction; activating the steering assembly to point the under-gauge peripheral section toward the desired direction (see 0173+, the drilling system is steered in a desired direction, a controller (processor) controls the direction by comparing data from sensors that determine location, orientation and forces acting on the bottomhole assembly); and maintaining the steering assembly geostationary while rotating the drill head during slide drilling (0173).
As concerns claim 19, Sheppard et al. discloses the steering assembly of claim 16, wherein the steering assembly is configured to remain substantially geostationary with the drill string while the drill head rotates (see at least the Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,597,942 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference patent, drawn to the same or similar subject matter, obviously encompass all of the limitations of the pending claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679